Citation Nr: 1222095	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  05-12 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for left ankle pain with lateral instability secondary to twisting injury. 

2.  Entitlement to an increased rating in excess of 30 percent for history of hiatal hernia with chronic dyspepsia and gastroesophageal reflux.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from March 1985 to March 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina, and July 2004 rating decision of the VARO in Cleveland, Ohio.  The March 2004 rating decision continued the 30 percent evaluation for hiatal hernia with chronic dyspepsia and gastroesophageal reflux disease.  The July 2004 rating decision continued a 10 percent rating for chronic left ankle pain with lateral instability secondary to twisting injury.  

During the pendency of the appeal a rating decision was issued in April 2008 by the VARO in Montgomery, Alabama which increased the rating to 20 percent for chronic left ankle pain with lateral instability secondary to twisting injury, effective January 20, 2004.  As the 20 percent rating is not a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the issue remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2009 and November 2010 the Board remanded the claims for further development which has been completed.   

When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran has reported missing work due to his left ankle and abdominal disabilities, he has not contended, nor is there any evidence to suggest, that he is unemployable due to his service connected disabilities.  As such, the issue of unemployability has not been raised and consideration of TDIU is not warranted




FINDINGS OF FACT

1. The Veteran's left ankle pain with lateral instability secondary to twisting injury is manifested by marked limitation of motion of the ankle with no ankylosis.

2. The Veteran's history of hiatal hernia with chronic dyspepsia and gastroesophageal reflux is manifested by abdominal pain and some intermittent esophageal irritability with no evidence of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for left ankle pain with lateral instability secondary to twisting injury have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011). 

2. The criteria for a rating in excess of 30 percent for history of hiatal hernia with chronic dyspepsia and gastroesophageal reflux are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.114, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

A February 2004 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in May 2004, March 2008 and May 2009; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners evaluated the Veteran's current disability level and provided findings to allow for proper application of the rating criteria.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise, the lower evaluation will be assigned. 38 C.F.R. §§ 4.3, 4.7.  In addition, the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4 will be considered, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

Left Ankle 

The Veteran's left ankle disability is currently evaluated as 20 percent disabling under Diagnostic Code 5271.  This is the maximum schedular evaluation under that Diagnostic Code, which assigns a 20 percent evaluation for marked limitation of motion.  No higher schedular evaluation is available in the absence of ankylosis of the ankle joint.  Diagnostic Code 5270 provides a 30 percent evaluation for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  A 40 percent evaluation is available for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity. 

The Veteran argues that a higher evaluation is warranted under 5270 based on his limited range of motion, however in order for Diagnostic Code 5270 to apply, there must be evidence of ankylosis, or the functional equivalent thereof.  Ankylosis is the immobility and consolidation of a joint, where the joint cannot move.  Dorland's Illustrated Medical Dictionary 747 (30th Ed. 2003).  As there is no evidence of ankylosis or its functional equivalent, Diagnostic Code 5270 is not for application. 

A higher rating under the other Diagnostic Codes for the ankle, Diagnostic Codes 5272, 5273, is not available as a 20 percent rating is the highest maximum schedular evaluation for those codes.

The Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. § 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, these provisions are not for consideration where, as in this case, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997). 

The evidence of record does not demonstrate, nor does the Veteran allege, ankylosis of the left ankle.  VA examinations in May 2004, March 2008, and May 2009, as well as VA treatment records, demonstrate that the Veteran is able to move his left ankle.  

In the absence of ankylosis, no higher schedular evaluation may be assigned.

Staged ratings have been considered but are not warranted. 

Hiatal hernia with chronic dyspepsia and gastroesophageal reflux 

The service connected history of hiatal hernia with chronic dyspepsia and gastroesophageal reflux is currently rated at 30 percent under 38 C.F.R. § 4.114, Diagnostic Code 7346.  

Diagnostic Code 7346 provides the rating criteria for hiatal hernia.  Under these criteria, a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum rating provided is a 60 percent evaluation for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

A February 2004 upper GI series procedure found a small 3 cm diameter sliding esophageal hiatal hernia with occasional gastroesophageal reflux and some evidence of intermittent esophageal irritability, and an otherwise normal upper GI series.  

In January 2008 the Veteran was treated for gastritis and abdominal pain and upper gastrointestinal (GI) bleeding.  Service connection for gastritis and upper GI bleeding was denied in a September 2008 rating decision and is not currently on appeal. 

In September 2009 the Veteran reported having reflux problems.  A November 2009 esophagogastroduodenoscopy (EGD) found hiatal hernia, esophagitis, and antral gastritis.  At a December 2009 follow up the Veteran reported not feeling much better.  In June 2010 the Veteran reported gastritis, but no bleeding or abdominal pain or dysphagia.  In January 2011 the Veteran reported no abdominal pain or bleeding

The criteria for a higher, 60 percent, rating under Diagnostic Code 7346 have not been met.  There is no evidence of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The Veteran did experience significant weight loss in 2003 but at no time has the Veteran reported vomiting.  The Veteran experienced upper GI bleeding (which was separately adjudicated and denied service connection) but there is no evidence of any anemia.  There is also no evidence of any other symptom combinations productive of severe health impairment.  As the criteria have not been met, a higher rating for hiatal hernia with chronic dyspepsia and gastroesophageal reflux is not warranted. 

Staged ratings have been considered but are not warranted. 

The Veteran is competent to report his symptomatology.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the rating evaluations for his left ankle disability and hiatal hernia with chronic dyspepsia and gastroesophageal reflux and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the detailed opinions provided by the medical professionals who performed detailed examinations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Extraschedular 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The evidence does not demonstrate an exceptional or unusual disability picture which renders impracticable the application of the regular scheduler standards and referral for consideration of an extraschedular evaluation is not warranted.


ORDER

An increased rating in excess of 20 percent for left ankle pain with lateral instability secondary to twisting injury is denied.

An increased rating in excess of 30 percent for history of hiatal hernia with chronic dyspepsia and gastroesophageal reflux is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


